Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 1 of 45 PageID #: 494




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND


 KORMAHYAH KARMUE,                   )
              Plaintiff,             )
                                     )
             v.                      )    C.A. No. 17-CV-107-LM-AKJ
                                     )
 DAVID REMINGTON, et. al.,           )
               Defendants.           )


                   FEDERAL DEFENDANTS’ MOTION FOR
           PARTIAL SUMMARY JUDGMENT AND MOTION TO DISMISS


                                          BRENTON MOORE; ELDEN DASILVA;
                                          JUSTIN CARVALHO; AL-KARIM
                                          DHANJI, M.D.; KERRY QUINN; AND
                                          UNITED STATES OF AMERICA

                                          By Their Attorneys,

                                          AARON L. WEISMAN
                                          United States Attorney

                                          /s/ Bethany N. Wong
                                          BETHANY N. WONG
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          50 Kennedy Plaza, 8th Floor
                                          Providence, RI 02903
                                          (401) 709-5000
                                          (401) 709-5017 (fax)
                                          Email: bethany.wong@usdoj.gov
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 2 of 45 PageID #: 495




                                 TABLE OF CONTENTS

    I.   INTRODUCTION………………………………………………………….……………..1

   II.   PROCEDURAL HISTORY…………………………………………………..…….……..5

          a. Plaintiff’s Administrative Tort Claims……………………………………….……5

          b. Plaintiff’s Complaint, Amendments, and Claims Against the Federal Defendants..5

  III.   LEGAL STANDARD…………………………………………………………….……….7

          a. Pre-Discovery Summary Judgment is Appropriate Where
             Qualified Immunity Applies, and Where Conclusive Video
             Evidence Establishes that No Factual Basis for a Claim Exists……………....…….7

          b. Claims Against the Government Must Be Dismissed
             Where the Government Has Not Waived Sovereign Immunity…………..….…..10

 IV.     FACTUAL SUMMARY…………………………………………………………………11

  V.     ARGUMENT…………………………………………………………..………………...14

          a. Qualified Immunity Bars Plaintiff’s Claims Against the
             Individual DUSMs in Their Individual Capacities (Claims 1-4)………..…….….14

                 i. Qualified Immunity Shields Federal Employees from Suit Unless
                    Their Actions Violate a Clearly Established Constitutional Right………..14

                ii. Claim 1 Must Be Dismissed Because Failure to Restrain a
                    Prisoner with a Seatbelt Does Not Violate any Constitutional Right……..17

                        1. The Eighth Amendment Standard for Claims of Deliberate
                           Indifference to Conditions of Confinement Should Be Applied….17

                        2. Failure to Restrain a Detainee with a Seatbelt Does
                           Not Violate any Clearly Established Constitutional Right…..……19

                iii. Claims 2 and 3 Must Be Dismissed Because Handcuffing an Inmate
                     Who Is Resisting Constraints Does Not Violate any Constitutional Right..22

                iv. Claim 4 Must Be Dismissed Because Defendants’ Conduct in
                    Immediately Providing Medical Care to an Inmate Who Does Not Have
                    a Serious Medical Need Does Not Violate any Constitutional Right……..26

                        1. Plaintiff Cannot Show that He Had a Serious Medical
                           Need Requiring more Medical Attention than He Received……...26

                                              b
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 3 of 45 PageID #: 496




                         2. Plaintiff Cannot Show Deliberate Indifference by the DUSMs…..28

          b. Plaintiff’s FTCA Claims Based Upon the Actions
             of the DUSMs Must Also Be Dismissed (Claim 9)………………….…………...31

                  i. The Discretionary Function Exception to the FTCA
                     Bars Plaintiff’s Claims Regarding the Use of a Seatbelt……………….…31

                 ii. Plaintiff’s Remaining FTCA Claims Against the DUSMs
                     Must Also Be Dismissed as the Conclusive Evidence
                     Shows that the Plaintiff Will Be Unable to Establish Negligence……..…33

          c. Absolute Immunity Bars Plaintiff’s Claims Against
             Defendants Dhanji and Quinn in their Individual Capacities (Claim 10)................35

          d. Plaintiff’s New FTCA Claim of Medical Negligence at FMC – Devens
             Must Be Dismissed for Failing to Exhaust Administrative Remedies (Claim 11)..36

 VI.   CONCLUSION…………………….………………………………….…………………40




                                                c
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 4 of 45 PageID #: 497




          Defendants Brenton Moore, Elden DaSilva, Justin Carvalho, Al-Karim Dhanji, M.D.,

 Kerry Quinn, and the United States of America (the “Federal Defendants”), by their attorney,

 Aaron L. Weisman, move for pre-discovery summary judgment pursuant to Federal Rule of Civil

 Procedure 56 and move to dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(1) for the reasons set forth below.

     I.   INTRODUCTION

          The allegations made by Plaintiff against the Federal Defendants in this case lack legal or

 factual merit. Plaintiff attempts, without factual support, to bring constitutional claims against six

 different federal employees in their individual capacities. However, each of the named federal

 employees is entitled to either qualified or absolute immunity, and thus the law provides that the

 claims against them be dismissed, prior to discovery. Further, although Plaintiff also attempts to

 bring tort claims against the government based on the allegations he makes against the individual

 employees, the threshold requirements of the Federal Tort Claims Act (“FTCA”) are not met in

 this case, and therefore the government’s sovereign immunity has not been waived, and the

 Court does not have subject matter jurisdiction over these claims. Further, conclusive video and

 other record evidence shows that Plaintiff will be unable to establish his claims under the FTCA.

 Thus, Plaintiff’s claims against the Federal Defendants should be dismissed in their entirety.

          Plaintiff Kormahyah Karmue is a federal inmate who was sentenced to 78 months of

 imprisonment and 3 years of supervised release on August 26, 2015, after being found guilty of

 conspiracy to commit arson, wire fraud, and mail fraud. (Federal Defendants’ Statement of

 Undisputed Facts (“SOUF”) at ¶ 1)1. On April 23, 2015, Plaintiff was transported by the United


 1
  Pursuant to Local Rule 56, the Federal Defendants are filing a separate Statement of Undisputed Facts in
 support of this Motion. The Federal Defendants refer to their Statement of Undisputed Facts, and
 accompanying exhibits, throughout this Motion.


                                                     1
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 5 of 45 PageID #: 498




 States Marshals Service (“USMS”) to the District Court for the District of Rhode Island for a

 hearing as part of the criminal case. Plaintiff alleges that during transport, he was not restrained

 with a seatbelt and “sustained serious injuries” during a sudden stop, resulting in such severe

 pain that he was unable to lift himself off the floor of the transport vehicle, and was instead

 dragged by the Deputy U.S. Marshals (“DUSMs”) out of the van and into the federal court

 holding cell, where he remained handcuffed. (Second Amended Complaint (“SAC”) at ¶¶ 16-18,

 21-23). He then claims that emergency medical personnel arrived and were instructed not to

 touch him. (Id. at ¶¶ 27-28). Plaintiff alleges that he could not stand, and so the DUSMs once

 again dragged him to the elevator, where he was physically assaulted and “subjected to the shock

 of tazer or stun-gun…causing blurred vision.” (Id. at ¶¶ 29-36). He then alleges, seemingly in

 the alternative, that the DUSMs attempted to prevent him from receiving medical care, but also

 that he was transported by ambulance to Roger Williams Hospital Emergency Room, where he

 was ultimately discharged to the Wyatt Detention Facility. (Id. at ¶¶ 39-48). He was seen at

 Memorial Hospital, the next day. (Id. ¶ 51). After his sentencing, Plaintiff was transferred to the

 Federal Medical Center – Devens in Ayer, Massachusetts (“FMC-Devens”). (Id. at ¶ 65).

 Although not included in his administrative tort claim, Plaintiff now alleges in his Second

 Amended Complaint that “Dr. Danji” and “Physical Therapist Quinn” refused to provide him

 with medical care at FMC-Devens. (Id. at ¶¶ 67-69; 76-85).2

         However, video recordings from security cameras at the federal courthouse from April

 23, 2015, as well as medical records submitted to the USMS by Plaintiff, conclusively refute

 each of Plaintiff’s allegations from that date. The video recordings unequivocally show Plaintiff



 2
   The Federal Defendants assume that Plaintiff refers to Dr. Al-Karim Dhanji and Kerry Quinn, a physical
 therapist, who were employed with the United States Public Health Service at the FMC – Devens at the
 time of the allegations in the complaint. (SOUF at ¶¶ 47, 51).

                                                    2
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 6 of 45 PageID #: 499




 stepping out of the transport van, walking without assistance to the inmate elevator, standing in

 the inmate elevator without incident, walking to the holding cell, being removed from handcuffs,

 speaking with an emergency medical technician (“EMT”) who was called in response to his

 claim of injury during transport, walking again with minimal assistance from one EMT to the

 inmate elevator, suddenly falling to the elevator floor and resisting the DUSMs, being re-

 handcuffed, and being placed on a stretcher and into an ambulance. (SOUF at ¶¶ 6-26; Exhibits

 1-16). The video from the elevator shows one DUSM un-holstering, but never deploying, a taser.

 (SOUF at ¶¶ 22-23; Exhibit 12). A data report from the taser issued to the DUSM confirms that

 the taser was never deployed. (SOUF at ¶ 24; Exhibit 17).

        Medical records provided by Plaintiff to the USMS confirm that Plaintiff was provided

 medical attention by emergency medical personnel, by staff at the Roger Williams Hospital

 emergency room, and by staff at Memorial Hospital the following day. (SOUF at ¶¶ 27-33). The

 EMT records state that, while at the courthouse, Plaintiff was able to bend and straighten his legs

 and had no visible swelling, that Plaintiff insisted on ambulating and stated that he was able to

 walk, that Plaintiff did not want EMTs to touch him, that Plaintiff was combative in the elevator,

 and that the EMTs were unable to obtain Plaintiff’s vitals due to his combativeness. (SOUF at ¶

 28; Exhibit 19 at p. 9). Further, records from Roger Williams Hospital state that Plaintiff yelled

 at medical personnel and that the EMTs reported to staff that they had not witnessed an assault.

 (SOUF at ¶ 30; Exhibit 19 at p.13). The only injury identified in the Roger Williams Hospital

 records provided by Plaintiff was a bruise and Plaintiff’s report of pain. (SOUF at ¶ 30; Exhibit

 19 at pp. 10-13) The Roger Williams Hospital records do not include a record of any complaint

 by Plaintiff regarding his vision or any issue with his eyes upon examination. (SOUF at ¶ 31;

 Exhibit 19 at pp. 10-13). Medical records from Memorial Hospital from the next day state that



                                                  3
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 7 of 45 PageID #: 500




 Plaintiff did not have a contusion on his face or body, that he had “no recent change in vision,”

 and that his head had “no signs of trauma.” (SOUF at ¶ 33; Exhibit 19 at p. 16).

         With respect to Plaintiff’s claims against DUSMs Brenton Moore, Elden DaSilva, and

 Justin Carvalho in their individual capacities pursuant to Bivens v. Six Unknown Named Agents

 of Federal Bureau of Narcotics, 403 U.S. 388 (1971), Claims 1-4, these claims should be

 dismissed pre-discovery on the basis of qualified immunity for the following reasons:

        Plaintiff cannot establish the deprivation of a clearly established constitutional right with

         respect to his transport to the federal courthouse, as numerous cases have found that not

         using a seatbelt to transport a prisoner does not violate a constitutional right;

        Video evidence confirms that the minimal physical force used in response to Plaintiff’s

         active resistance was objectively reasonable; and

        Video and contemporaneous records confirm that Plaintiff was not denied medical

         attention for a serious medical need.

         With respect to Plaintiff’s tort claims under the FTCA based on the events of April 23,

 2015, Claim 9, the USMS’ conduct and decisions about how to transport the Plaintiff, including

 not using seatbelts, are a matter of discretionary and policy decision-making, and thus liability

 for this decision is barred by the discretionary function exception to the FTCA. Further, the

 video evidence establishes that Plaintiff will not be able to establish negligence by any DUSM

 with respect to their transport of Plaintiff, the force used in response to Plaintiff’s resistance or

 his access to medical care.

         With respect to Plaintiff’s Bivens claims against “Dr. Danji” and “Physical Therapist

 Quinn” at FMC-Devens, Claim 10, these individuals are entitled to absolute immunity as

 employees of the Public Health Service. In addition, Plaintiff did not administratively exhaust



                                                    4
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 8 of 45 PageID #: 501




 any FTCA claim stemming from allegedly negligent medical care by Defendants Dhanji and

 Quinn, as required by the FTCA, and therefore Claim 11 must also be dismissed for lack of

 subject matter jurisdiction.

  II.   PROCEDURAL HISTORY

            a. Plaintiff’s Administrative Tort Claims

        Plaintiff submitted an undated Standard Form 95 Claim for Damage, Injury, or Death to

 the Bureau of Prisons (“BOP”) based on the events of April 23, 2015, which was referred to the

 USMS on June 9, 2016. (SOUF at ¶ 37; Exhibit 20). On September 27, 2016, Plaintiff submitted

 a second Standard Form 95 Claim for Damage, Injury or Death to USMS, again based on the

 events of April 23, 2015. (SOUF at ¶¶ 40-41; Exhibit 18).

            b. Plaintiff’s Complaint, Amendments, and Claims Against the Federal
               Defendants

        On March 21, 2017, Plaintiff filed a complaint against various defendants in the District

 of Rhode Island, and the matter was referred to the District of New Hampshire for assignment by

 designation. (Dkt. Nos. 1, 4, 5). Plaintiff filed an amended complaint on May 15, 2017 (Dkt. No.

 11), along with a number of other filings, including motions for preliminary injunctive relief. On

 June 27, 2017 the Court issued a report and recommendation, recommending that Plaintiff’s

 various motions for preliminary injunctive relief be denied. (Dkt. No. 41).

        On July 25, 2017, the Court issued a second report and recommendation, pursuant to 28

 U.S.C. § 1915A(a), clarifying the claims and defendants in this action. (Dkt. No. 44). The Court

 ordered the U.S. Attorney’s Office for the District of Rhode Island to identify the individual John

 Doe defendants. (Dkt. No. 45 at 2-3). The U.S. Attorney’s Office filed a notice providing the

 identities of DUSMs Brenton Moore, Elden DaSilva, and Justin Carvalho on September 18,

 2017. (Dkt. No. 53). On October 23, 2017, Plaintiff filed additional documents. (Dkt. No. 56).


                                                 5
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 9 of 45 PageID #: 502




 On February 23, 2018, the Court construed Plaintiff’s filings to be a Motion to Amend the

 Complaint. (See Text Order of February 23, 2018). The Federal Defendants did not object to the

 amendment of the complaint.

         On May 18, 2018, the Court issued a new report and recommendation (“May 18th R&R”),

 clarifying the claims that remained in the case based on Plaintiff’s Second Amended Complaint.

 (Dkt. No. 67). More specifically, the May 18th R&R allowed the following claims with respect to

 the Federal Defendants3 to proceed:

        Claim 1: DUSMs Moore and DaSilva violated Plaintiff’s Fifth Amendment due process

         right to be protected from a substantial risk of serious harm by allegedly failing to

         properly secure Plaintiff with a seatbelt during transport to the federal courthouse on

         April 23, 2015;

        Claim 2: DUSMs Moore and DaSilva violated Plaintiff’s Fifth Amendment due process

         right by allegedly kicking, punching, and using a taser on Plaintiff in an objectively

         unreasonable manner while in an elevator at the federal courthouse on April 23, 2015;

        Claim 3: DUSMs Carvalho and John Doe #4 violated Plaintiff’s Fifth Amendment due

         process rights by allegedly failing to intervene to protect Plaintiff during the incident

         alleged in Claim 2;

        Claim 4: DUSMs Moore, DaSilva, and Carvalho violated Plaintiff’s Fifth Amendment

         due process right to adequate medical care by (a) allegedly denying Plaintiff’s request for

         medical assistance and evaluation after he was injured during transport; (b) allegedly

         stopping EMTs from evaluating or treating Plaintiff in the holding cell; (c) allegedly

         stopping EMTs from evaluating or treating Plaintiff in an ambulance transporting the

 3
  Defendants Chief Deputy U.S. Marshal David Remington, the United States Marshals Service, and the
 Federal Bureau of Prisons have been dismissed from this case. (See Dkt. No. 67 at 17-18; Dkt. No. 100).

                                                    6
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 10 of 45 PageID #: 503




            Plaintiff from the courthouse to Roger Williams Hospital; and (d) allegedly stopping

            medical personnel at Roger Williams Hospital from examining or treating Plaintiff in the

            emergency room;

           Claim 9: The United States is liable under the FTCA for negligence based on the above

            claims;

           Claim 10: FMC-Devens physician Dr. Dhanji and physical therapist Quinn violated

            Plaintiff’s Eighth Amendment right to adequate medical care by allegedly acting with

            deliberate indifference to Plaintiff’s serious medical needs; and

           Claim 11: The United States is liable under the FTCA for negligence based on Claim 10.

            Plaintiff filed several additional documents with the Court, including requests to further

  amend his complaint on June 18, 2018 (Dkt. No. 78) and on July 9, 2018 (Dkt. No. 79). On July

  13, 2018, the Federal Defendants requested that they be given an extension of time to respond to

  Plaintiff’s Second Amended Complaint until twenty-one days after the Court issued a ruling on

  the pending report and recommendation and Plaintiff’s outstanding motions, which was granted

  by text order on January 23, 2019. (Dkt. No. 81; Text Order of January 23, 2019). On March 4,

  2019, the Court approved the May 18th R&R, as amended by the February 4, 2019 endorsed

  order. (Dkt. No. 107).4

  III.      LEGAL STANDARD

                a. Pre-Discovery Summary Judgment is Appropriate Where Qualified
                   Immunity Applies, and Where Conclusive Video Evidence Establishes that
                   No Factual Basis for a Claim Exists.

            The Supreme Court formulated the qualified immunity doctrine in order to allow

  government officials the necessary latitude to exercise their authority without the chilling effect


  4
      The amendments in the February 4, 2019 order do not pertain to the Federal Defendants.

                                                       7
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 11 of 45 PageID #: 504




  and distraction of damages suits, and to ensure that only conduct that unquestionably violates the

  Constitution will subject an official to personal liability. See Harlow v. Fitzgerald, 457 U.S. 800,

  814-815 (1982). The Supreme Court has “repeatedly stressed” that courts should apply qualified

  immunity “at the earliest possible stage of litigation.” Pearson v. Callahan, 555 U.S. 223, 232

  (2009) (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)). Qualified immunity is not merely a

  defense to liability, but an immunity from suit, and hence the burdens of the litigation process,

  including discovery and trial. See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (citing Harlow,

  457 U.S. at 817-18). The “driving force” behind the creation of the qualified immunity doctrine

  was a desire to ensure that “insubstantial claims against government officials be resolved prior to

  discovery and on summary judgment if possible.” Anderson v. Creighton, 483 U.S. 635, 640, n. 2

  (1987) (emphasis added); Pearson, 555 U.S. at 231 (2009). Thus, summary judgment on the

  basis of qualified immunity is appropriate pre-discovery where a plaintiff will be unable to show

  how discovery will allow him to rebut a defendant’s showing of objective reasonableness or the

  absence of a violation of a clearly established constitutional right. See Stonecipher v. Valles, 759

  F.3d 1134, 1149 (10th Cir. 2014). The Supreme Court has stated that in responding to a motion

  for summary judgment on the basis of the defense of immunity, “plaintiffs may not play dog in

  the manger; and firm application of the Federal Rules of Civil Procedure will ensure that federal

  officials are not harassed by frivolous lawsuits.” Harlow, 457 U.S. at 808 (quoting Butz v.

  Economou, 438 U.S. 478, 508 (1978)).

         Under Federal Rule of Civil Procedure 56, a court must grant summary judgment if the

  movant shows that there is no genuine dispute as to any material fact and the movant is entitled

  to judgment as a matter of law. F.R. Civ. P. 56(a). Although, under traditional summary

  judgment standards, the non-moving party is entitled to reasonable inferences to be drawn from



                                                   8
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 12 of 45 PageID #: 505




  the facts, both the Supreme Court and the First Circuit have clarified that where the incident in

  question was recorded on video that refutes plaintiff’s claims, dismissal through summary

  judgment is appropriate. See Scott v. Harris, 550 U.S. 372, 380-81 (2007) (rejecting claims under

  42 U.S.C. § 1983 when video evidence contradicted plaintiff’s allegations of excessive force);

  Hunt v. Massi, 773 F.3d 361, 365 n.2 (1st Cir. 2014) (refusing to credit plaintiff’s version of

  events, that he was “too weak” to resist arrest, because it was “blatantly contradicted” by the

  record evidence); Perry v. Dickhaut, 125 F. Supp.3d 285, 296 n.7 (D. Mass. 2015) (“[A

  cellmate’s] assertion that unnamed prison staff ‘viciously assaulted’ Plaintiff by kicking and

  punching him is insufficient to support the excessive force claims against [certain defendants]. In

  light of the comprehensive video recordings of Plaintiff’s cell extractions, no reasonable juror

  could credit such evidence.”); see also Lash v. Lemke, 786 F.3d 1, 6-7 (D.C. Cir. 2015) (“[T]he

  video recording makes the normal factual solicitude for the nonmovant at summary judgment

  both unnecessary and inappropriate. No matter what [plaintiff] claims now, we know to a

  certainty that he resisted arrest because we can see him doing so.”); Thompson v. Mercer, 762

  F.3d 433, 435-36, 439 (5th Cir. 2014) (“Although the court must construe evidence in the light

  most favorable to the non-moving party, we will not adopt a plaintiff’s characterization of the

  facts where unaltered video evidence contradicts that account.”). As the Supreme Court

  summarized, “[w]hen opposing parties tell two different stories, one of which is blatantly

  contradicted by the record, so that no reasonable jury could believe it, a court should not adopt

  that version of the facts for the purposes of ruling on a motion for summary judgment.” Scott,

  550 U.S. at 380.




                                                   9
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 13 of 45 PageID #: 506




               b. Claims Against the Government Must Be Dismissed Where the Government
                  Has Not Waived Sovereign Immunity.

     “The district courts of the United States are ‘courts of limited jurisdiction. They possess only

  that power authorized by Constitution and statute.’” In re Olympic Mills Corp., 477 F.3d 1, 6

  (1st Cir. 2007); (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

  Before this Court can consider the merits of an issue, it must first determine whether the plaintiff

  has properly invoked its jurisdiction. See Steel Co. v. Citizens for a Better Env’t., 523 U.S. 83,

  94 (1998) (“Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is

  power to declare the law, and when it ceases to exist, the only function remaining to the court is

  that of announcing the fact and dismissing the cause.”) (internal citations omitted). All matters

  are presumed to lie outside the limited jurisdiction of the federal courts until the plaintiff

  establishes that subject matter jurisdiction is proper. Kokkonen, 511 U.S. at 377. Thus, the

  plaintiff has the burden of alleging facts sufficient to establish the court’s subject matter

  jurisdiction. See Aversa v. United States, 99 F.3d 1200, 1209 (1st Cir. 1996).

            The United States may not be sued without its consent. See United States v. Mitchell,

  463 U.S. 206, 212 (1983); Marina Bay Realty Trust LLC v. United States, 407 F.3d 418, 422 (1st

  Cir. 2005). Thus, “[a]bsent a waiver, sovereign immunity shields the Federal Government and

  its agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). Sovereign immunity is

  “jurisdictional in nature,” Meyer, 510 U.S. at 475; the terms of any waiver of immunity “define

  that court’s jurisdiction to entertain the suit.” United States v. Sherwood, 312 U.S. 584, 586

  (1941).

            The terms of consent to be sued may not be inferred, but “must be unequivocally

  expressed in statutory text.” Marina Bay Realty Trust LLC, 407 F.3d at 422 (quoting Lane v.

  Pena, 518 U.S. 187, 192 (1996)); FAA v. Cooper, 132 S.Ct. 1441, 1448 (2012). Similarly, the


                                                    10
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 14 of 45 PageID #: 507




  terms of consent must be “construed strictly in favor of the sovereign, and not enlarged beyond

  what the [statutory] language requires.” United States v. Nordic Village, Inc., 503 U.S. 30, 33-

  34 (1992) (internal citations omitted); FAA v. Cooper, 132 S.Ct. 1441, 1448 (2012). Thus, if the

  matter is at all ambiguous, the issue is resolved in favor of the sovereign. Frahm v. United

  States, 492 F.3d 258, 262 (4th Cir. 2007) (quoting Lane, 518 U.S. at 192). If a court determines

  at any time that it lacks subject matter jurisdiction, the court must dismiss the action. Fed. R.

  Civ. P. 12(b)(1), (h)(3).

            "District courts have wide discretion to determine which procedures to employ in

  resolving the jurisdictional issue." Bank One, Texas, N.A. v. Montle, 964 F.2d 48, 51 (1st Cir.

  1992). In evaluating a motion to dismiss for lack of subject matter jurisdiction, a court may

  consider “whatever evidence has been submitted, such as depositions and exhibits.” Carroll v.

  United States, 661 F.3d 87, 94 (1st Cir. 2011) (internal citations omitted); see also Gonzales v.

  United States, 284 F.3d 281, 288 (1st Cir. 2002); Dynamic Image Techns., Inc. v. United States,

  221 F.3d 34, 37-38 (1st Cir. 2000).

  IV.       FACTUAL SUMMARY

            There is no dispute that Plaintiff was transported by the USMS from Wyatt Detention

  Facility to Rhode Island District Court on April 23, 2015. The video recordings from Rhode

  Island District Court on April 23, 2015 depict the following:

           Exhibit 1 depicts Plaintiff, while wearing ankle chains, stepping out of the
            transportation van, with assistance, and then walking toward the federal courthouse
            without assistance. (SOUF at ¶¶ 6-7; Exhibit 1). This directly contradicts Plaintiff’s
            allegations that (1) he was “unable to lift himself of [sic] the van floor and enter the
            courthouse” and that (2) DUSMs Moore and DaSilva “dragged the Plaintiff from
            the floor of the van….” (SAC at ¶¶ 21, 22).

           Exhibit 2 depicts Plaintiff walking, without assistance, into the inmate elevator.
            (SOUF at ¶ 8; Exhibit 2). This directly contradicts Plaintiff’s allegation that



                                                      11
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 15 of 45 PageID #: 508




         DUSMs Moore and DaSilva “dragged the Plaintiff…through the courthouse….”
         (SAC at ¶ 22).

        Exhibit 3 depicts Plaintiff riding on the inmate elevator with DUSMs Moore and
         DaSilva, without assistance, standing for the entirety of the elevator ride. (SOUF at
         ¶ 9; Exhibit 3). This directly contradicts Plaintiff’s allegation that DUSMs Moore
         and DaSilva “dragged the Plaintiff…through the courthouse, utilizing an
         elevator….” (SAC at ¶ 22).

        Exhibits 4-6 depict Plaintiff walking, without assistance, from the inmate elevator
         to a holding cell. (SOUF at ¶¶ 10-11; Exhibits 4-6). This directly contradicts
         Plaintiff’s allegation that DUSMs Moore and DaSilva “dragged the
         Plaintiff…through the courthouse…eventually depositing the Plaintiff into a hold
         cell” (SAC at ¶ 22).

        Exhibits 7-9 depict Plaintiff entering the holding cell, and DUSM DaSilva
         removing Plaintiff’s handcuffs and leaving the cell. (SOUF at ¶¶ 12-13; Exhibits 7-
         9). This directly contradicts Plaintiff’s allegation that “[o]nce the Plaintiff was
         placed in the holding cell, he remained handcuffed….” (SAC at ¶ 23).

        Exhibit 9 then depicts a DUSM entering the holding cell and speaking with Plaintiff
         while an additional DUSM stands at the door. (SOUF at ¶¶ 14-15; Exhibit 9). The
         camera does not depict the DUSMs touching Plaintiff in any way. (Id.)

        Exhibit 9 then depicts three DUSMs entering the holding cell, accompanied by two
         EMTs. (SOUF at ¶ 16; Exhibit 9). The camera then depicts an EMT speaking
         directly with the Plaintiff and gesturing to parts of Plaintiff’s body. (SOUF at ¶ 17;
         Exhibit 9). This directly contradicts Plaintiff’s claim that he was denied access to
         medical care.

        Exhibit 9 then depicts Plaintiff standing up, with assistance from a DUSM, and
         walking out of the holding cell, with assistance, initially from a DUSM and then
         from an EMT. (SOUF at ¶ 18; Exhibit 9). This directly contradicts Plaintiff’s
         allegation that “[w]hen the Plaintiff was unable to stand or walk unassisted, Doe 1
         and Doe 2 entered the holding cell and once again began to drag the Plaintiff
         through the courthouse.” (SAC at ¶ 29).

        Exhibits 10 and 11 depict Plaintiff walking, with assistance from one EMT, from
         the holding cell to the inmate elevator. (SOUF at ¶ 19; Exhibits 10-11). This directly
         contradicts Plaintiff’s allegation that “[w]hen the Plaintiff was unable to stand or
         walk unassisted, Doe 1 and Doe 2 entered the holding cell and once again began to
         drag the Plaintiff through the courthouse.” (SAC at ¶ 29).

        Exhibit 12 depicts Plaintiff entering the inmate elevator with DUSMs Moore and
         Carvalho, and the two EMTs. (SOUF at ¶ 20; Exhibit 12).


                                                  12
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 16 of 45 PageID #: 509




        Exhibit 12 depicts Plaintiff suddenly falling to the ground and resisting the DUSMs.
         (SOUF at ¶ 21; Exhibit 12). Exhibit 12 does not depict any use of excessive force
         on the Plaintiff. This directly contradicts Plaintiff’s allegation that “[w]hen the
         Plaintiff fell to the floor of the elevator, Doe 1 and Doe 2 began to physically assault
         the Plaintiff.” (SAC at ¶ 33).

        Exhibit 12 depicts DUSM Moore removing a taser from its holster and pointing it
         at Plaintiff while he is resisting the DUSMs, but does not depict the taser being
         deployed on the Plaintiff. (SOUF at ¶¶ 22-23; Exhibit 12). Further, the data report
         from the taser issued to DUSM Brenton Moore on April 23, 2015 shows that the
         taser was not deployed on that date. (SOUF at ¶ 24; Exhibit 17). This directly
         contradicts Plaintiff’s allegation that “[d]uring the assault on the Plaintiff, Doe 1
         removed what looked like a tazer or stun-gun from his person and used it three (3)
         times on the Plaintiff. One of the time [sic] the Plaintiff was subjected to the shock
         of tazer or stun-gun, the instrument eith [sic] purposefully or accidently made
         contact with the Plaintiff’s left eye, causing blurred vision.” (SAC at ¶¶ 35-36).

        Exhibits 12-15 depict Plaintiff being placed on a transport chair, then onto a
         stretcher, and ultimately into an ambulance. (SOUF at ¶ 26; Exhibits 12-15).

         EMT records, which were provided by Plaintiff to the USMS, state that Plaintiff did not

  want EMT crew to touch him, that Plaintiff had no visible swelling through clothing and was

  able to bend and straighten his legs, that Plaintiff insisted on ambulating and stated he was able

  to walk, that Plaintiff became combative in the elevator. (SOUF at ¶ 28; Exhibit 19 at p. 9). This

  contradicts Plaintiff’s allegations that the EMTs “were told by Doe 1 not to touch the Plaintiff”

  and that “Plaintiff was unable to stand or walk unassisted” (SAC at ¶¶ 28-29). The EMT records

  also state that the EMTs were unable to obtain Plaintiff’s vitals due to his combativeness and that

  he was transported to Roger Williams Hospital. (SOUF at ¶ 28; Exhibit 19 at p. 9). Partial

  medical records from Roger Williams Hospital, which were provided by Plaintiff to the USMS,

  (SOUF at ¶ 29), state that Plaintiff was yelling at medical staff at Roger Williams Hospital, that

  EMT personnel reported no witnessed assault, and that Plaintiff was ultimately diagnosed with

  “MVC”, knee pain, and a bruise. (SOUF at ¶ 30; Exhibit 19 at 10-13). The medical records

  provided by Plaintiff from Roger Williams Hospital do not include any record of a complaint by



                                                   13
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 17 of 45 PageID #: 510




  Plaintiff regarding his vision, or any issue with his eyes upon physical examination. (SOUF at ¶

  31; Exhibit 19 at pp. 10-13). Plaintiff, as admitted in the Second Amended Complaint, also

  received medical attention at Wyatt Detention Facility and at Memorial Hospital. (SAC at ¶¶ 50-

  51). According to additional records received from Plaintiff, on April 24, 2015, medical staff at

  Memorial Hospital recorded “Pt without contusion on face or body,” “no skin rash or bruising,”

  “no recent change in vision,” and “no signs of trauma” on his head (SOUF at ¶¶ 32-33; Exhibit

  19 at p. 16). These records all contradict Plaintiff’s allegation that the DUSMs denied him access

  to medical care, or that they were deliberately indifferent to any serious medical need.

         On September 27, 2016, Plaintiff submitted a Claim for Damage, Injury, or Death to the

  USMS, describing the alleged tort incident with the DUSMs on April 23, 2015, and stating that

  “the full extent of the damage, which resulted from the accident and subsequent assault by the

  U.S. Marshals, has yet to be fully diagnosed, as staff at The Federal Medical Center Devens

  seem unwilling to fully explore any pain, suffering or problems I have as a result of the

  aforementioned incidents.” (SOUF at ¶¶ 40-42; Exhibit 18 at p. 3). However, this claim, which

  was addressed to the USMS and not the BOP, did not including any allegation of medical

  malpractice by Defendants Dhanji or Quinn. (SOUF at ¶ 43; Exhibit 18).

   V.    ARGUMENT

             a. Qualified Immunity Bars Plaintiff’s Claims Against the Individual DUSMs in
                Their Individual Capacities (Claims 1-4).

                     i. Qualified Immunity Shields Federal Employees from Suit Unless
                        Their Actions Violate a Clearly Established Constitutional Right.

         “Qualified immunity attaches when an official's conduct ‘does not violate clearly

  established statutory or constitutional rights of which a reasonable person would have known.’”

  White v. Pauly, ___ U.S. ___, 137 S.Ct. 548, 551 (2017) (quoting Mullenix v. Luna, 136 S.Ct.



                                                  14
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 18 of 45 PageID #: 511




  305, 308 (2015)); see also Harlow, 457 U.S. at 818. An official who asserts a qualified immunity

  defense can only be held liable if the plaintiff suing him establishes that the official violated a

  constitutional right that “was clearly established at the time.” Conlogue v. Hamilton, 906 F.3d

  150, 155 (1st Cir. 2018); Lash, 786 F.3d at 5. The “existing precedent must have placed the

  statutory or constitutional question beyond debate.” Id.; Ashcroft v. al-Kidd, 563 U.S. 731, 741

  (2011).

            As the First Circuit has explained, with respect to qualified immunity, “the doctrine’s

  prophylactic sweep is broad. We view claims of qualified immunity through the lens of objective

  reasonableness. So viewed, only those officials who should have known that their conduct was

  objectively unreasonable are beyond the shield of qualified immunity and, thus, are vulnerable to

  the sword of liability.” Conlogue, 906 F.3d at 154 (internal citation omitted). When a defendant

  invokes the defense of qualified immunity, the analysis is two-pronged: a court must determine

  whether the defendant violated the plaintiff’s constitutional rights, and it must also determine

  whether the allegedly abridged right was “clearly established” at the time of the alleged

  misconduct. Id. at 155 (citing McKenney v. Mangino, 873 F.3d 75, 81 (1st Cir. 2017)).

            In order to establish that a right was “clearly established,” “the plaintiff must identify

  either controlling authority or a consensus of persuasive authority sufficient to put an officer on

  notice that his conduct fell short of the constitutional norm. Second, the plaintiff must show that

  an objectively reasonable officer would have known that his conduct violated the law.” Id. The

  Supreme Court very recently “reiterate[ed] the longstanding principle that ‘clearly established

  law’ should not be defined ‘at a high level of generality.’ As this Court explained decades ago,

  the clearly established law must be ‘particularized’ to the facts of the case.” White, 137 S. Ct. at

  552 (citing Anderson, 483 U.S. at 640); Ashcroft, 563 U.S. at 742; see also Wilson v. Layne, 526



                                                      15
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 19 of 45 PageID #: 512




  U.S. 603, 615 (1999). Doing otherwise “avoids the crucial question whether the official acted

  reasonably in the particular circumstances that he or she faced.” Plumhoff v. Rickard, 572 U.S.

  765, 779 (2014). Instead, in order for a constitutional right to be clearly established, its “contours

  [must be] sufficiently definite that any reasonable official in the defendant’s shoes would have

  understood that he was violating it…existing precedent must have placed the statutory or

  constitutional question confronted by the official beyond debate.” Id. at 778-79 (emphasis added)

  (quoting Ashcroft, 563 U.S. at 741). In short, qualified immunity “provides ample protection to

  all but the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475

  U.S. 335, 341 (1986); see also White, 137 S. Ct. at 551. The doctrine of qualified immunity

  applies in the context of Bivens actions. See Soto-Torres v. Fraticelli, 654 F.3d 153, 158 (1st Cir.

  2011); Lash, 786 F.3d at 5.

         Importantly, the Supreme Court has repeatedly clarified that in considering the defense of

  qualified immunity, the court must only consider the facts that were knowable to the defendant

  officers. White, 137 S.Ct. at 550; Kingsley v. Hendrickson, ___ U.S. ___, 135 S.Ct. 2466, 2476

  (2015). As part of that analysis, courts have found that video records of an incident can be

  sufficient to determine what a reasonable officer would have known at the scene. See, e.g., Lash,

  786 F.3d at 7 (rejecting plaintiff’s argument that a video recording could not be relied upon).

         In this case, Plaintiff cannot refute any applicable basis for the defense of qualified

  immunity because, in light of conclusive evidence, he cannot establish any constitutional

  violation, he cannot point to authority that would have put the DUSMs on notice that their

  conduct violated a constitutional right, and he cannot show that an objectively reasonably officer

  would have known that the conduct of the DUSMs violated the law.




                                                    16
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 20 of 45 PageID #: 513




                     ii. Claim 1 Must Be Dismissed Because Failure to Restrain a Prisoner
                         with a Seatbelt Does Not Violate Any Clearly Established
                         Constitutional Right.

         The Court has interpreted Plaintiff’s Second Amended Complaint to include a claim that

  DUSMs Moore and DaSilva violated Plaintiff’s constitutional right to be “protected from a

  substantial risk of serious harm while in pretrial detention by failing to properly secure Karmue

  with a seatbelt while transporting” him. (Dkt. No. 67 at 12, Claim 1). However, courts have

  repeatedly found that the failure to restrain an inmate with a seatbelt, standing alone, does not

  violate the Constitution, and therefore Plaintiff cannot establish that any failure to secure him

  with a seatbelt amounts to a violation of a “clearly established” constitutional right.

                             1. The Eighth Amendment Standard for Claims of Deliberate
                                Indifference to Conditions of Confinement Should Be Applied.

         The Due Process Clause of the Fifth Amendment prohibits subjecting pretrial detainees to

  conditions of confinement that amount to pretrial punishment. The Eighth Amendment prohibits

  prison officials from depriving sentenced inmates of the minimal civilized measure of life’s

  necessities. See Frene v. New Hampshire State Prison, 17-cv-305-JD, 2018 WL 1370272, *1

  (D.N.H. Feb. 16, 2018) (unpublished). Thus, the Fifth Amendment provides at least as much

  protection for pretrial detainees as the Eighth Amendment provides for convicted inmates. As

  courts have noted, historically, “the standard applied under the Fourteenth Amendment [so as to

  incorporate the Fifth Amendment] is the same as the Eighth Amendment standard.” Baptista v.

  Hodgson, 16-cv-11476, 2019 WL 319584, *4 (D. Mass. Jan. 24, 2019) (citing Ruiz-Rosa v.

  Rullan, 485 F.3d 150, 155 (1st Cir. 2007)); Stile v. Cumberland County Sheriff, 14-cv-00406,

  2018 WL 4688722, *22 (D. Me. Sep. 28, 2018).

         In order for there to be a constitutional violation based on a condition of confinement for

  a pretrial detainee, “First, the plaintiff must establish that, from an objective standpoint, the


                                                    17
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 21 of 45 PageID #: 514




  conditions of his confinement deny him the minimal measure of necessities required for civilized

  living. Second, the plaintiff must show that, from a subjective standpoint, the defendant was

  deliberately indifferent to inmate health or safety.” Suprenant v. Rivas, 424 F.3d 5, 18-19 (1st

  Cir. 2005) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)); see also Burrell v. Hampshire

  Cty., 307 F.3d 1, 8 (1st Cir. 2002). Consistent with the Supreme Court’s definition, the First

  Circuit has held that deliberate indifference requires that an official subjectively must both be

  aware of facts from which the inference could be drawn that a substantial risk of serious harm

  exists, and the official must also draw the inference. See Miranda-Rivera v. Toledo-Davila, 813

  F.3d 64, 74 (1st Cir. 2016). The First Circuit has likened the deliberate indifference standard to

  that used for determining criminal recklessness. See Suprenant, 424 F.3d at 19; Baptista v.

  Hodgson, 16-cv-11476, 2019 WL 319584, *5 (D. Mass. Jan. 24, 2019) (citing Burrell, 307 F.3d

  at 8). “Proof of deliberate indifference requires a showing of greater culpability than negligence

  but less than a purpose to do harm….” Coscia v. Town of Pembroke, Mass, 659 F.3d 37, 39 (1st

  Cir. 2011). “A factfinder can conclude that a government official was aware of a substantial risk

  of serious harm based on the fact that the risk was obvious. However, there is no deliberate

  indifference if an official responds reasonably to the risk.” Miranda-Rivera, 813 F.3d at 74

  (internal citations omitted).

         The Court’s July 25, 2017 Report and Recommendation noted that many of the First

  Circuit cases involving claims of deliberate indifference to conditions of confinement by pretrial

  detainees predate the Supreme Court’s decision in Kingsley v. Hendrickson, ___ U.S. ___, 135

  S. Ct. 2466 (2015), which applied an objective reasonableness standard to a claim of excessive

  force, possibly leaving open the question as to whether the Eighth Amendment standard should

  still be applied to deliberate indifference claims by pretrial detainees based on the conditions of



                                                   18
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 22 of 45 PageID #: 515




  confinement. (See Dkt. No. 44 at 10 n. 7). However, in Miranda-Rivera, the First Circuit

  recognized Kingley’s holding and applied Kingley’s objective reasonableness standard to an

  excessive force claim, but applied the Eighth Amendment deliberate indifference standard,

  which includes the subjective component outlined in Farmer, to a pretrial detainee’s claim of

  denial of medical care. 813 F.3d at 74. Similarly, in Zingg v. Groblewski, 907 F.3d 630 (1st Cir.

  2018), the First Circuit again applied the Eighth Amendment standard of deliberate indifference

  to a denial of medical care claim by a pretrial detainee, recognizing both objective and subjective

  components to the deliberate indifference analysis. 907 F.3d at 634-35; see also Couchon v.

  Cousins, No. 17-10965, 2018 WL 4189694, at *6 (D. Mass. Aug. 31, 2018) (construing as

  binding the First Circuit’s precedent in Suprenant and Burrell, which include both objective and

  subjective components in the deliberate indifference analysis).

         Thus, for purposes of Plaintiff’s claims that the DUSMs were deliberately indifferent to a

  substantial risk of serious harm, either by failing to use a seatbelt or by providing inadequate

  access to medical care, the Court should apply both the objective and subjective components of

  the deliberate indifference analysis. However, the Court need not resolve this issue, because

  under the application of either standard, the actions of the DUSMs toward the Plaintiff were

  objectively reasonable.

                             2. Failure to Restrain a Detainee with a Seatbelt Does Not Violate
                                any Constitutional Right.

         In the context of seatbelt restraints, courts have repeatedly recognized that, first, a failure

  to seatbelt an inmate, by itself, does not expose the inmate to a substantial risk to his safety or

  deny him the minimal measure of necessities required for civilized living, and second, there are

  often important safety reasons for the officers to not employ safety belts for prisoner transport,

  including the dangers of prisoners using seat belts to break handcuffs, escape, or cause injury.


                                                    19
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 23 of 45 PageID #: 516




  See, e.g., Smith v. Sec’y for the Dep’t of Corr., 252 F. Appx. 301, 304 (11th Cir. 2007)

  (unpublished) (“[W]e cannot say that [a prisoner’s] riding in a van equipped with the

  manufacturer’s car seats, seat belts, and windows is a necessity, such that riding in a van without

  these characteristics is a deprivation of the minimal measure of life’s necessities or is something

  that modern society would find intolerable.”); Jabbar v. Fischer, 683 F.3d 54, 58 (2d Cir. 2012)

  (“[A]s for the Eighth Amendment’s objective requirement, the failure to provide a seatbelt is not,

  in itself, ‘sufficiently serious’ to constitute an Eighth Amendment violation….[A]s for the Eighth

  Amendment’s subjective requirement, because the absence of seatbelts on inmate bus transport is

  itself not an excessive risk, without more, ‘deliberate indifference’ – that is, that defendants

  knew of, and disregarded, an excessive risk to inmate safety – cannot be plausibly alleged.”);

  Dexter v. Fort Motor Co., 92 F. Appx. 637, 642 (10th Cir. 2004) (unpublished) (“We have

  identified no federal case holding that failure to seatbelt an inmate, standing alone, violates the

  Eighth Amendment.”); Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 906 (8th Cir.

  1999) (“[U]sing an objective standard, we do not think that the Board’s purchase of patrol

  wagons without safety restrains nor its manner of transporting individuals in these wagons were

  policies that obviously presented a ‘substantial risk of serious harm.’”); Bell v. Norwood, 325 F.

  Appx. 306, 307-08 (5th Cir. 2009) (unpublished) (finding case frivolous where plaintiff asserted

  that being transported without a seatbelt violated his constitutional rights); Booker v. Graham,

  15-CV-02986; 2016 WL 5844158, at *3-4 (D.S.C. Aug. 31, 2016) (holding that plaintiff failed to

  allege a constitutional claim against law enforcement officers for failure to seatbelt a prisoner

  during transport); Vinson v. United States Marshals Service, No. 10-79, 2011 WL 3903199, *4-

  *5 (D.S.C. Sep. 2, 2011) (finding that failure to use a seatbelt could not be the basis for an Eighth

  Amendment Bivens claim); Young v. Michigan Dept. of Corrs., No. 04-10309, 2007 WL



                                                    20
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 24 of 45 PageID #: 517




  2214520, *6 (E.D. Mich. July 27, 2007) (“Refusing to seat belt a prisoner during transport and

  then exceeding the speed limit does not constitute an ‘excessive risk to inmate health or

  safety.’”) (quoting Farmer, 511 U.S. at 837); Riddick v. Reiger, 03-cv-462, 2006 WL 2644924 at

  *6-7 (M.D. Fla. Sept. 14, 2006) (dismissing prisoner’s claim regarding the failure to seatbelt him

  into the transport van and driving recklessly because such allegations “do not objectively state an

  Eighth Amendment claim”); Carrasquillo v. City of New York, 324 F. Supp.2d 428, 437-38

  (S.D.N.Y. 2004) (dismissing prisoner’s claim under Section 1983 because the “failure to provide

  seatbelts to prisoners is not a constitutional violation”); MacCaffray v. United States, No. 97-cv-

  403, 1998 WL 560047, *5 (D. Vt. 1998) (“The individual Defendants violated no clearly

  established interest for prisoners in being furnished with safety restraints during transport.); but

  see Brown v. Missouri Dep’t. of Corr., 353 F.3d 1038 (8th Cir. 2004).

          Thus, in transporting Plaintiff in a transport van without a seatbelt restraint, repeated case

  law states that, objectively, the DUSMs did not place Plaintiff at substantial risk of serious harm.

  This is consistent with USMS vehicle safety policy, which states: "[t]he inside rear door handles

  and rear seat belts must be removed or rendered inoperable on all vehicles used for prisoner

  transport" (USMS Policy Directive 9.21(E)(1)(j), In-District Prisoner Movements, Effective

  April 12, 2011, available at https://www.usmarshals.gov/foia/directives/prisoner_operations.pdf).

  Even if this action was negligent, which the government disputes, the case law shows that this

  practice is routine in the transport of prisoners, for a number of policy reasons, including safety.

  Thus, even under an objective standard, the DUSMs could not plausibly have been deliberately

  indifferent to a substantial risk of serious harm to the Plaintiff because there was no such risk –

  instead, they were acting to avoid the risk of harm to Plaintiff or others if he was given access to

  seatbelt restraints.



                                                    21
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 25 of 45 PageID #: 518




          Further, because there is significant case law indicating that a failure to use a seatbelt to

  restrain an inmate does not provide the basis for a deliberate indifference claim, it cannot be the

  case that failure to use a seatbelt violates a clearly established constitutional right. If anything,

  the principle established by the relevant case law runs in the opposite direction. Thus, Plaintiff

  cannot establish that the DUSMs acted in a manner that was objectively unreasonable, and the

  DUSMs are entitled to qualified immunity with respect to Claim 1.

                     iii. Claims 2 and 3 Must Be Dismissed Because Handcuffing an Inmate
                          Who Is Resisting Constraints Does Not Violate any Constitutional
                          Right.

          The use of force by law enforcement in the restraint of a pretrial detainee is not a

  violation of a constitutional right; it is only the excessive use of force that implicates potential

  constitutional concerns. To prevail on an excessive force claim, the plaintiff must show that the

  force purposely or knowingly used against him was objectively unreasonable. See Kingsley, 135

  S.Ct. at 2473. In determining whether the force used was “objectively unreasonable,” the

  Supreme Court has described the following non-exclusive list of considerations: 1) the

  relationship between the need for the use of force and the amount of force used; 2) the extent of

  the plaintiff’s injury; 3) any effort made by the officer to temper or limit the amount of force; 4)

  the severity of the security problem at issue; 5) the threat reasonably perceived by the officer;

  and 5) whether the plaintiff was actively resisting. Kingsley, 135 S. Ct. at 2473 (citing Graham v.

  Connor, 490 U.S. 386, 396 (1989)). “Liability for negligently inflicted harm is categorically

  beneath the threshold of constitutional due process.” Kingsley, 135 S. Ct. at 2472 (citation

  omitted); see also Frene, 2018 WL 1370272 at *1.

          The Supreme Court has recently cautioned that when analyzing qualified immunity in the

  context of an excessive force claim, a court must carefully examine the facts alleged to determine


                                                     22
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 26 of 45 PageID #: 519




  whether prior case law addresses a sufficiently analogous scenario to place an officer on notice.

  See Kisela v. Hughes, ___ U.S. ___, 138 S. Ct. 1148, 1152-1153 (2018) (per curiam) (cautioning

  courts against undue generality in their approach and noting that under its precedent officers are

  entitled to qualified immunity unless existing precedent “squarely governs the specific facts at

  issue.”).

          In applying this standard, courts necessarily consider the specific facts of the alleged

  incident. It is important to note in this regard that allegations can fail either because they do not

  on their face, plausibly allege conduct that meets the standard of excessive force, or because,

  under qualified immunity analysis, officers lacked clear notice from sufficiently similar

  precedent to know that a particular action could be regarded as unconstitutional. For example,

  where a complaint alleged that a corrections officer kicked a pretrial detainee who was on the

  ground in excruciating pain, ordered him to stand, and allowed other inmates to step over him,

  the court found that the excessive force claim should be dismissed because there was no

  allegation of injury from the kick, no discussion of the degree of force used, and the complaint

  suggested a non-malicious reason for the kick – to have the plaintiff rise to his feet – and thus the

  complaint failed to plausibly allege that the kick was anything other than a good faith effort to

  maintain or restore discipline. Wallace v. Cousins, No. 14-14767; 2017 WL 551816, at *4 (D.

  Mass. Feb. 8, 2017); see also Francisco v. U.S. Marshalls Service, No. 11-231; 2014 WL

  652147, *5 (D.R.I. Feb. 19, 2014) (finding that, in contrast to allegations of unnecessary brutal

  beatings, plaintiff’s allegations that correctional officers attempted to slam plaintiff onto the

  concrete floor and choked him with a stiff arm until he could not breathe in response to

  plaintiff’s aggressive resistance were insufficient to plausibly allege a constitutional violation,

  where the force used was responsive to plaintiff’s resistance and where the plaintiff was provided



                                                    23
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 27 of 45 PageID #: 520




  with medical attention as soon as officers were able to restore discipline); Borlawsky v. Town of

  Windham, 115 F. Supp.2d 27, 30-31 (D. Me. 2000) (finding that kicking an arrestee, who

  claimed to be in and out of consciousness, in order to get the arrestee off the floor, did not

  amount to an intent to punish and did not give rise to a constitutional claim). Similarly, another

  court found that law enforcement’s use of several non-deadly punches in order to gain control of

  an intoxicated individual who was actively resisting arrest and acting erratically was not

  unreasonable and was found not to violate a clearly established constitutional right, even though

  less force could have been used. See Griggs v. Brewer, 841 F.3d 308, 315 (5th Cir. 2016).

  Similarly, pushing, pulling, and lifting a resisting detainee have been considered reasonable uses

  of force for use on a pretrial detainee who is resisting control by officers. See, e.g., Ayala-

  Rosales v. Teal, 659 F. Appx. 316, 320-21 (6th Cir. 2016) (unpublished). In addition, courts have

  specifically held that there is no clearly established right for a suspect who actively resists law

  enforcement not to be subjected to the use of a taser. See, e.g., Dockery v. Blackburn, 911 F.3d

  458, 466-67 (7th Cir. 2018) (“[A]n officer’s use of a Taser against an actively resisting subject

  either does not violate a clearly established right or is constitutionally reasonable.”); Lash, 786

  F.3d at 7-8.

         In this case, nothing in the video recording shows Plaintiff being dragged through the

  courthouse or being subjected to an unreasonable amount of force. Instead, the video shows

  Plaintiff walking, without assistance, to the inmate elevator and to the holding cell. (SOUF at ¶¶

  7-11; Exhibits 1-16). Additional video shows the plaintiff again walking, with minimal

  assistance from one EMT, to the inmate elevator. (SOUF at ¶ 19; Exhibits 10-11). The inmate

  elevator video shows Plaintiff suddenly falling to the floor and resisting the DUSMs. (SOUF at

  ¶¶ 21; Exhibit 12). The taser report and video recording conclusively show that a taser was not



                                                    24
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 28 of 45 PageID #: 521




  deployed on the Plaintiff. (SOUF at ¶¶ 23-24; Exhibits 12, 17). Instead, DUSM Moore can be

  seen un-holstering the taser and threatening to use it on the Plaintiff, without actually deploying

  it, as a way to encourage the Plaintiff to cooperate without the need for further force. (SOUF at ¶

  22; Exhibit 12). The video then depicts Plaintiff continuing to resist and being placed in

  handcuffs. (SOUF at ¶ 25; Exhibit 12)

         Thus, the irrefutable video evidence shows the DUSMs placing Plaintiff in handcuffs

  without resorting to the use of taser or any unreasonable amount of force, as alleged in Claim 2.

  (See Dkt. No. 67 at 12, Claim 2). Even though Plaintiff was actively disobeying orders, resisting

  constraints, and physically acting in a combative manner, as evidenced by the video recordings,

  the DUSMs simply took steps to maintain control over the inmate and place him in handcuffs,

  without resorting to additional force. Further, the medical records provided by Plaintiff from

  Roger Williams Hospital indicate that, at most, Plaintiff had a bruise and self-reported pain.

  (SOUF at ¶ 30; Exhibit 19 at pp. 10-13). Further, medical records from Memorial Hospital from

  the following day indicate no bruising on Plaintiff’s face or body, no recent change in his vision,

  and no other sign of head trauma. (SOUF at ¶ 33; Exhibit 19 at p. 16).

         Thus, in considering the factors delineated by the Supreme Court, the amount of force

  used was entirely appropriate for a pretrial detainee who was resisting constraints and moving his

  body in a manner that could cause injury to himself, to the DUSMs, or the emergency medical

  personnel; Plaintiff suffered minimal recorded injury; the DUSMs actively attempted to use the

  least amount of force necessary to contain Plaintiff; and Plaintiff was increasingly becoming a

  security risk through his active physical resistance. Thus, the actions of the DUSMs were

  objectively reasonable, particularly when compared to the more significant force at issue in cases

  such as Wallace or Borlawsky (see supra at 23) that courts have concluded does not rise to the



                                                   25
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 29 of 45 PageID #: 522




  level of excessiveness. Further, defendants’ efforts to contain Plaintiff were clearly within the

  bounds of the case law that had been developed at the time of Plaintiff’s allegations. Based on

  the video recordings and medical records, Plaintiff’s allegations regarding the use of excessive

  force are refuted, it is not plausible for any jury to conclude that the DUSMs violated any clearly

  established constitutional right, and each DUSM is entitled to qualified immunity with respect to

  Plaintiff’s excessive force claims. Thus, Claims 2 and 3 must be dismissed.

                    iv. Claim 4 Must Be Dismissed Because Defendants’ Conduct in
                        Immediately Providing Medical Care to an Inmate Who Does Not
                        Have a Serious Medical Need Does Not Violate any Constitutional
                        Right.

         In order to violate a clearly established constitutional right of a pretrial detainee through

  the denial of medical care, a correctional officer must have engaged in acts or omissions that

  were “sufficiently harmful to evidence deliberate indifference to serious medical needs.”

  Wallace, 2017 WL 551816 at *3 (clarifying, as noted earlier, that the standard for analyzing

  deliberate indifference claims is the same for convicted inmates as for pretrial detainees)

  (quoting Leavitt v. Corr. Med. Servs. Inc., 645 F.3d 484, 497 (1st Cir. 2011). To state an

  actionable claim of inadequate care, Plaintiff must satisfy both of two prongs: (1) an objective

  prong that requires proof of a serious medical need, and (2) a subjective prong that mandates a

  showing of deliberate indifference to that need. See Kosilek v. Spencer, 774 F.3d 63, 82 (1st Cir.

  2014); see also Henry v. Hodoson, 16-CV-11606; 2018 WL 6045250, *4 (D. Mass. Nov. 19,

  2018); Ayer v. Heath, No. 14-cv-261-JL; 2014 WL 4162869, *3 (D.N.H. Aug. 18, 2014).

                             1. Plaintiff Cannot Show That He Had a Serious Medical Need
                                Requiring More Medical Attention Than He Received.

         “A ‘serious medical need’ is one that has been diagnosed by a physician as mandating

  treatment, or one that is so obvious that even a lay person would easily recognize the necessity


                                                   26
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 30 of 45 PageID #: 523




  for a doctor's attention.” Miranda-Rivera v. Toledo-Davila, 813 F.3d 64, 74 (1st Cir. 2016)

  (citation omitted); see also Chapman v. Finnegan, 950 F. Supp.2d 285, 297 (D. Mass. 2013)). “A

  serious medical need is one that involves a substantial risk of serious harm if it is not adequately

  treated.” LaFauci v. Wrenn, No. 09-cv-454-PB; 2010 WL 2583373, at *5 (D.N.H. June 21,

  2010). Bruising and minimal abrasions, for example, generally do not constitute a serious

  medical need in this context. See Gaudreault v. Municipality of Salem, Mass., 923 F.2d 203,

  208-209 (1st Cir. 1990) (concluding that visible bruising and abrasions, requiring a sling, eye

  patch, and disinfectant, do not constitute a serious medical need for treatment. “If that was all the

  medical professionals could find to treat, we do not think that [plaintiff’s] jailers could be

  required to see more.”)

         For example, another court within the First Circuit found that where an inmate

  complained of chest pain and significant bruising on his body and face, although the inmate was

  “badly bruised, such an injury, without more, does not allege a ‘serious medical need’ for

  purposes of establishing an Eighth Amendment violation of the right to adequate medical care in

  prison.” LaFuci, 2010 WL 2583373 at *6. Similarly, another court found that there was no

  evidence that the plaintiff had a serious medical need when the physician who examined plaintiff

  following his arrest did not diagnose him with any condition or injury requiring medical

  treatment, and the plaintiff was only given intravenous fluids in the hospital. See LaFrenier v.

  Kinirey, 478 F. Supp.2d 126, 140 (D. Mass. 2007).

         Here, Plaintiff claims that he suffered such significant injury to his knee during his

  transport on April 23, 2015 that he was unable to walk. This is flatly contradicted by video

  recordings from the courthouse clearly depict Plaintiff walking, unassisted, through the

  courthouse. (SOUF at ¶¶ 7-11; Exhibits 1-6). The EMT notes state that Plaintiff complained of



                                                    27
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 31 of 45 PageID #: 524




  pain but had no visible swelling, that Plaintiff was able to bend and straighten his legs, and that

  Plaintiff insisted on ambulating and stated he was able to walk. (SOUF at ¶ 28; Exhibit 19 at p.

  9). The records provided by Plaintiff indicate that Plaintiff was evaluated by EMTs on April 23,

  2015; by emergency room personnel at Roger Williams Hospital on April 23, 2015; and by

  medical personnel at Memorial Hospital on April 24, 2015. (SOUF at ¶¶ 27-33; Exhibit 19 at pp.

  7-17). He was diagnosed with am “MVC,” knee pain, and a bruise on April 23, 2015, and the

  medical records from April 24, 2015 indicate no bruising on his body and no other sign of head

  trauma. (SOUF at ¶¶ 30, 33; Exhibit 19 at pp. 12-13, 16). Thus, there is simply no indication that

  Plaintiff was experiencing a serious medical need at any point on April 23, 2015. As the First

  Circuit stated in Gaudreault, if that was all the medical professionals could find to treat, the

  DUSMs cannot be required to have seen more.

                             2. Plaintiff Cannot Show Deliberate Indifference by the DUSMs.

         Even were the Court to conclude that Plaintiff’s medical need was serious, in the

  constitutional sense, as noted above, “[d]eliberate indifference requires (1) that the official ... be

  aware of facts from which the inference could be drawn that a substantial risk of serious harm

  exists, and (2) that he draw that inference.” Miranda-Rivera, 813 F.3d at 74 (citing Farmer, 511

  U.S. at 837). A showing of deliberate indifference may be made by demonstrating that the

  defendant provided medical care that was so inadequate as to shock the conscience, or, put

  otherwise, that was so clearly inadequate as to amount to a refusal to provide essential care.

  Zingg v. Groblewski, 907 F.3d 630, 635 (1st Cir. 2018) (citing Feeney v. Correctional Medical

  Services, Inc., 464 F.3d 158, 162 (1st Cir. 2006); Torraco v. Maloney, 923 F.2d 231, 235 (1st

  Cir. 1991)); Ruiz-Rosa v. Rullan, 485 F.3d 150, 156 (1st Cir. 2007) (“Deliberate indifference in

  this context may be shown by the denial of needed care as punishment and by decisions about


                                                    28
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 32 of 45 PageID #: 525




  medical care made recklessly with actual knowledge of impending harm, easily preventable.”)

  (citation omitted); Chapman, 950 F. Supp.2d at 297; see also Ayer, 2014 WL 4162869 at *3

  (finding that an inmate failed to demonstrate that delay in his medical care caused him

  preventable harm or a worsening of his underlying condition). “[S]ubstandard care, malpractice,

  negligence, inadvertent failure to provide care, and disagreement as to the appropriate course of

  treatment are all insufficient to prove a constitutional violation.” Ruiz-Rosa, 485 F.3d at 156.

  Instead, the standard encompasses a “narrow band of conduct.” See Feeney, 464 F.3d at 162.

         Even if Plaintiff could establish a serious medical need, which he cannot, he cannot

  demonstrate that the medical care that he was provided was so inadequate as to shock the

  conscience, or was so clearly inadequate as to amount to a refusal to provide essential care.

  Plaintiff has instead himself provided the evidence that he did in fact receive treatment. As the

  First Circuit has observed, a reasonable response is enough to negate deliberate indifference.

  Miranda-Rivera, 813 F.3d at 74. Further, deliberate indifference does not exist when an

  incarcerated plaintiff disputes the timing or choice of a certain treatment, rather than the

  complete lack of treatment. See Stile v. United States Marshals Service, 15-cv-494-SM, 2016

  WL 3571423, *6 (D.N.H. May 9, 2016) (Report and Recommendation, adopted at 2016 WL

  3582027) (unpublished).

         For example, in a case where an inmate alleged that he repeatedly requested medical

  attention for a painful toothache, which was causing visible swelling on his face, correctional

  officers allowed him to be given Motrin but denied his requests to go the infirmary. Wallace v.

  Cousins, No. 14-14767; 2017 WL 551816, at *1 (D. Mass. Feb. 8, 2017). The plaintiff in

  Wallace went on to allege that three hours later, he again approached officers, and collapsed to

  the ground from the pain, where an officer allegedly kicked him, and then picked him up and



                                                   29
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 33 of 45 PageID #: 526




  brought him to the infirmary, where a nurse told officers that there was no severity in the

  plaintiff’s medical situation, despite plaintiff’s swollen face and cries of pain. Id. The court

  dismissed claims of deliberate indifference, finding that the inmate’s allegations failed to support

  a plausible inference that the correctional officers “denied him needed medical care as a

  punishment or acted recklessly in the face of knowledge of imminent harm,” as they arranged for

  the inmate to be seen and treated by medical staff. Id. at *3; see also Ayer, 2014 WL 4162869 at

  *3 (finding that an inmate failed to demonstrate that delay in his medical care caused him

  preventable harm or a worsening of his underlying condition).

         In this case, as noted above, the video recordings show that there was no reason for the

  DUSMs to suspect that Plaintiff was suffering a serious medical need at all. Nonetheless, the

  DUSMs still contacted emergency personnel and allowed the EMTs to speak with the Plaintiff

  and assist Plaintiff in walking to the courthouse elevator. (SOUF at ¶¶ 16-19; Exhibits 9-11). The

  EMT notes, provided by the Plaintiff himself, further indicate that it was Plaintiff who stated that

  he did not want the EMTs to touch him and that the EMTs were unable to obtain Plaintiff’s vitals

  because of his combativeness. (SOUF at ¶ 28; Exhibit 19 at p. 9). Even if the DUSMs told the

  EMTs that Plaintiff did not require medical attention, they still allowed Plaintiff to be transported

  to the emergency room at Roger Williams Hospital, where the records state that the EMTs

  reported that they witnessed no assault on Plaintiff. (SOUF at ¶ 30; Exhibit 19 at p. 13). The

  records also indicate that Plaintiff yelled at emergency room staff. (Id.) Plaintiff also received

  treatment from Memorial Hospital the next day, where he does not allege any interference by any

  DUSM, and where his medical evaluation revealed no bruising or signs of head trauma. (SOUF

  at ¶¶ 32-33; Exhibit 9 at p. 16). Thus, Plaintiff cannot plausibly claim that he was denied

  essential care, or was at any point at a substantial risk of serious harm. At the very most, his



                                                    30
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 34 of 45 PageID #: 527




  treatment was delayed or even diminished due to his own refusal to cooperate, but to no medical

  effect. Thus, there is no basis for a claim of deliberate indifference under any standard.

         Further, even if the DUSMs had not provided adequate access to medical care, there

  would still be no violation of a clearly established constitutional right in this case, where the

  DUSMs could not have been aware of a serious medical need and thus would not have been

  aware of a substantial risk of serious harm if treatment was delayed. They were instead aware

  that Plaintiff could walk and that he had not been subjected to a taser or an unreasonable amount

  of force. Further, it is indisputable that the DUSMs did arrange for Plaintiff to received medical

  attention. Thus their actions were unquestionably reasonable and were squarely within the

  actions supported by the cases that address the type of scenario they encountered on April 23,

  2015. As such, Plaintiff will be unable to establish that the DUSM defendants violated a clearly

  established constitutional right, the DUSMs are entitled to qualified immunity, and Claim 4 must

  be dismissed.

             b. Plaintiff’s FTCA Claims Based Upon the Actions of the DUSMs Must Also
                Be Dismissed (Claim 9).

                      i. The Discretionary Function Exception to the FTCA Bars Plaintiff’s
                         Claims Regarding the Use of a Seatbelt.

         In addition to dismissal of Plaintiff’s constitutional claims against the named DUSMs, the

  Court should also dismiss Claim 9, that is, Plaintiff’s claims “under the Federal Tort Claims Act

  (“FTCA”) for the [same alleged] negligence and other tortious acts underlying” his Bivens

  claims against the DUSMs. (Dkt. No. 67 at 14, Claim 9). The FTCA’s waiver of sovereign

  immunity is subject to several exceptions, the most important of which is the “discretionary

  function exception.” 28 U.S.C. § 2680(a). The discretionary function exception preserves

  sovereign immunity for the discretionary acts of government employees, even if the government



                                                    31
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 35 of 45 PageID #: 528




  employee abused his or her discretion. Id.; Carroll v. United States, 661 F.3d 87, 99 (1st Cir.

  2011). If the discretionary function exception applies, the claim is outside of the limited waiver

  of immunity created by the FTCA, and the Court does not have subject matter jurisdiction over

  the claim. See Wood v. United States, 290 F.3d 29, 35 (1st Cir. 2002).

         The Supreme Court has established a two-part test regarding the application of the

  discretionary function exception: 1) whether the acts are discretionary in nature, that is, whether

  the actions are a judgment of choice, and 2) whether that judgment is of the kind that the

  discretionary function exception was designed to shield. See United States v. Gaubert, 499 U.S.

  315, 322-23 (1991); Berkovitz v. United States, 486 U.S. 531, 536–37 (1988). “If the challenged

  conduct is both discretionary and policy-based, there is no subject-matter jurisdiction for the

  claim.” Carroll v. United States, 661 F.3d 87, 100 (1st Cir. 2011). When the federal employee is

  acting pursuant to a discretionary statute, regulation, or guideline, there is a strong presumption

  that the employee’s conduct is grounded in policies underlying that provision. Gaubert, 499 U.S.

  at 324; see also Carroll, 661 F.3d at 104.

         The USMS is responsible for the safe and secure transfer of prisoners within its custody.

  See 18 U.S.C. §§ 3621–22, 4002, 4008, 4013, 4082; 28 C.F.R. §§ 0.111(j), (k), (o). The safe and

  secure transfer includes the safety of the prisoner, the transporting deputies and the communities

  through which the prisoners are taken, as well as ensuring that prisoners are not in a position to

  break their restraints, escape, or attempt to injure those transporting them.

         Plaintiff has not identified a regulation or policy that requires the USMS to utilize a

  seatbelt when transporting inmates. Instead, USMS policy states "With respect to prisoners,

  deputies transporting prisoners are not required to seat belt prisoners in the back seat(s) of

  GOVs." (USMS Policy Directive 9.21(E)(1)(j), In-District Prisoner Movements, Effective April



                                                   32
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 36 of 45 PageID #: 529




  12, 2011, available at https://www.usmarshals.gov/foia/directives/prisoner_operations.pdf). This

  is consistent with USMS vehicle safety policy, which states that "[t]he inside rear door handles

  and rear seat belts must be removed or rendered inoperable on all vehicles used for prisoner

  transport" (Id. at 9.21(E)(1)(g)). As a result, courts have found that the discretionary function

  exception to the FTCA protects the decision of the USMS regarding the use of seatbelts while

  transporting a prisoner in the back of a passenger van. See, e.g., Roble v. United States, No. PX-

  16-4045, 2018 WL 1014928, at *5 (D. MD. Feb. 22, 2018); Vinzant v. United States; 458 F.

  Appx. 328, 333 (5th Cir. 2012) (unpublished); Vinson v. United States Marshals Service, No. 10-

  79, 2011 WL 3903199, *3 (D.S.C. Sep. 2, 2011); Reynolds v. United States, No. 04-cv-95, 2006

  WL 5400338, *5 (N.D. Fla. Jan. 30, 2006); MacCaffray v. United States, No. 2:97-cv-403, 1998

  WL 560047, *3 (D. Vt. Aug. 27, 1998). As one court explained “The decision of the [U.S.

  Marshal] as to whether to use safety belts is inherently grounded in social policy considerations

  of providing security to the public and employees of the USMS and protecting the safety of

  prisoners. Thus the failure to provide safety belts was based upon the exercise of a discretionary

  function on the part of the USMS.” Reynolds, 2006 WL 5400338 at *5.

         Thus, because any decision by the DUSMs about how to secure Plaintiff in the transport

  vehicle was discretionary in nature, the FTCA does not provide a waiver of sovereign immunity,

  and Plaintiff’s tort claims against the United States resulting from the DUSMs’ failure to use a

  seatbelt must be dismissed.

                     ii. Plaintiff’s Remaining FTCA Claims Against the DUSMs Must Also
                         Be Dismissed as the Conclusive Evidence Shows That Plaintiff Will Be
                         Unable to Establish Negligence.

         With respect to Plaintiff’s other potential FTCA allegations regarding the DUSMs – that

  torts were committed in the use of force and provision of medical care to the Plaintiff – as



                                                   33
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 37 of 45 PageID #: 530




  described above, the video evidence and other medical records establish that Plaintiff’s

  allegations are implausible. In order to make a negligence claim under the FTCA in Rhode

  Island, Plaintiff must establish a legally cognizable duty owed by the defendants to him, a breach

  of that duty, proximate causation between the conduct and the resulting injury, and actual loss or

  damage. See Morales v. Chadbourne, 235 F. Supp.3d 388, 404 (D.R.I. 2017) (citing Mills v.

  State Sales, Inc., 824 A.2d 461, 467–68 (R.I. 2003)). As with constitutional claims based on

  excessive force, video evidence can also support the dismissal of negligence claims under the

  FTCA that have been alleged alongside Bivens claims. See, e.g., Estate of Martin v. United

  States; No. 13-cv-1386, 2015 WL 5568049, *3, *13-*14 (S.D. Cal. Sep. 22, 2015). More

  specifically, where video evidence and medical records establish that actions taken by

  correctional staff toward an inmate were reasonable under the circumstances and not an

  intentional attempt to inflict physical injury, summary judgment dismissing FTCA claims of

  assault and negligence is appropriate. See, e.g., Regassa v. C. Brininger, No. 14-CV-1122, 2018

  WL 4635971, *6-*7 (M.D. Pa. Sep. 27, 2018). In short, where, as here, “opposing parties tell

  two different stories, one of which is blatantly contradicted by the record, so that no reasonable

  jury could believe it, a court should not adopt that version of the facts for the purposes of ruling

  on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

         The DUSMs in this case did not breach any duty that was owed to the Plaintiff as they,

  quite simply, did not use impermissible force with respect to the Plaintiff and did not deny

  Plaintiff medical care. The unequivocal evidence instead shows that the DUSMs did not drag

  Plaintiff through the hallways of the courthouse, and when the Plaintiff began resisting the

  constraints in the elevator, the DUSMs used the least restrictive methods to maintain control over

  the Plaintiff and placed him in handcuffs. They also promptly requested emergency medical



                                                   34
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 38 of 45 PageID #: 531




  attention on his behalf when requested, and although Plaintiff claims that the DUSMs interfered

  with his medical care, Plaintiff provides records showing that he did receive medical attention,

  including the day after the incident, when the DUSMs are not alleged to have interfered with the

  Plaintiff at all. The medical records submitted by the Plaintiff from the day after the incident

  state that Plaintiff was “without contusion on face or body” and had “no signs of trauma” to his

  head. (SOUF at ¶ 33; Exhibit 19 at p. 16). Instead, the DUSMs fulfilled their duty: to safely and

  securely transport Plaintiff. Thus, Plaintiff will be unable to establish the breach of any duty and

  he cannot establish any actual injuries. As such, Plaintiff does not have a plausible claim under

  the FTCA based on the actions of the DUSMs on April 23, 2015.

             c. Absolute Immunity Bars Plaintiff’s Claims Against Defendants Dhanji and
                Quinn in Their Individual Capacities (Claim 10).

         Plaintiff has also brought claims that he “has suffered violations of his Eighth

  Amendment right to adequate medical care, in that FMC-Devens physician Dr. Danji and

  Physical Therapist Quinn, acting with deliberate indifference to Karmue’s serious medical needs,

  denied Karmue adequate medical care.” (Dkt. No. 67 at 14, Claim 10). However, the claims

  against Defendants Dhanji and Quinn must be dismissed because both individuals are entitled to

  absolute immunity as Public Health Service employees.

         By statute, the Public Health Service Act grants absolute immunity to United States

  Public Health Service officers or employees for actions arising out of the performance of medical

  or related functions within the scope of their employment by barring all actions against them for

  such conduct. See 42 U.S.C. § 233(a); 28 U.S.C. §§ 1346(b), 2672; Hui v. Castaneda, 559 U.S.

  799, 805-06 (2010) (holding Bivens claims against PHS employees barred by absolute

  immunity). At the time of the events alleged in the Second Amended Complaint, both Dr. Dhanji

  and Physical Therapist Quinn were employees of the Public Health Service at FMC-Devens.


                                                   35
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 39 of 45 PageID #: 532




  (SOUF at ¶¶ 47, 51; Decl. of A. Dhanji at ¶ 2; Decl. of K. Quinn at ¶ 2). Thus, both individuals

  are entitled to absolute immunity, and the Bivens claims against them must be dismissed.5

              d. Plaintiff’s New FTCA Claim of Medical Negligence at FMC – Devens Must
                 Be Dismissed for Failing to Exhaust Administrative Remedies (Claim 11).

          Under the FTCA, an administrative claim must be presented prior to the filing of a civil

  tort action against the United States. 28 U.S.C. § 2675(a); see also 28 C.F.R. §§ 543.30-.32

  (FTCA exhaustion procedure for the BOP). Specifically, the FTCA bars a plaintiff from filing a

  tort claim against the government in federal district court unless he first presents his claim to the

  appropriate federal agency. See Barrett ex rel. Estate of Barrett v. United States, 462 F.3d 28, 36

  (1st Cir. 2006) (citing 28 U.S.C. § 2675(a)). Absent exhaustion, the Court lacks jurisdiction to

  entertain an FTCA claim. See McNeil v. United States, 508 U.S. 106, 113 (1993); Redondo-

  Borges v. U.S. Dep’t of Hous. & Urban Dev., 421 F.3d 1, 7 (1st Cir. 2005). In order to

  determine whether a claim has been “presented,” the applicable regulation states that “a claim

  shall be deemed to have been presented when a Federal agency receives from a claimant…an

  executed Standard Form 95 or other written notification of an incident, accompanied by a claim


  5
    Additionally, Plaintiff fails to establish this Court’s personal jurisdiction over Defendants Dhanji and
  Quinn, as is his burden. See CVS Corp. v. Taubman Centers, Inc., 225 F. Supp.2d 120, 123 (D.R.I. 2002).
  For a court’s exercise of jurisdiction to comply with constitutional due process, the defendant must have
  “certain minimum contacts with [the forum state] such that the maintenance of the suit does not offend
  traditional notions of fair play and substantial justice.” International Shoe Co. v. State of Washington, 326
  U.S. 310, 316 (1945). Plaintiff’s Second Amended Complaint fails to allege a basis for personal
  jurisdiction or any facts that would state a prima facie case for personal jurisdiction. The allegations
  against Defendants Dhanji and Quinn allegedly took place in Massachusetts. Plaintiff has also not
  established that either Defendant Dhanji or Defendant Quinn have had minimum contacts with Rhode
  Island sufficient to subject these individuals to the jurisdiction of this Court. Instead, neither are residents
  of Rhode Island, nor do they work in Rhode Island. (SOUF at ¶¶ 49, 53). Further, both individuals
  estimate that they have been present in Rhode Island approximately five times in the past ten years, all
  unrelated to their employment or the allegations in the complaint. (SOUF at ¶¶ 50, 54). Therefore, this
  Court does not have personal jurisdiction over either individual and the claims against them in their
  individual capacities must be dismissed. See Eveland v. Director of C.I.A., 843 F.2d 46, 50 (1st Cir.
  1988). However, for the reasons stated here, if Plaintiff’s Bivens claims were properly asserted against
  these individuals in a court with personal jurisdiction over them, these claims would still be subject to
  dismissal on the basis of absolute immunity.

                                                        36
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 40 of 45 PageID #: 533




  for money damages….” 28 C.F.R. §14.2(a). Therefore, in order to bring a claim pursuant to the

  FTCA, a plaintiff must first have presented his claim to the appropriate federal agency, which, in

  this case, is the BOP.

         It has been repeatedly recognized that although an administrative tort claim does not need

  to include every possible theory of liability, a plaintiff cannot present one claim to an agency and

  then initiate suit based on a different set of facts or add new facts that were not administratively

  exhausted. See Dynamic Image Technologies, Inc. v. United States, 221 F.3d 34, 40 (1st Cir.

  2000); Roma v. United States, 344 F.3d 352, 363 (3d Cir. 2003) (finding that the facts

  concerning potential negligence by federal employees in failing to prevent a fire are distinct from

  the potential negligence involved in supervising the firefighting operations); McCoy v. United

  States, 264 F.3d 792-94 (8th Cir. 2001) (stating that where plaintiff’s administrative claim

  alleged malpractice in the amputation of his leg, but not continuing medical negligence regarding

  the entire course of diagnosis and treatment of a vascular disease that caused the amputation, he

  was barred from bringing a malpractice suit based on broader allegations of negligent continuing

  treatment of his vascular disease); Deloria v. Veterans Admin., 927 F.2d 1009, 1011–12 (7th

  Cir.1991) (rejecting plaintiff’s argument that his sixty-three page administrative claim, which

  alleged a conspiracy to alter the plaintiff’s medical records, foreshadowed malpractice and

  negligence allegations); Orlando Helicopter Airways v. United States, 75 F.3d 622, 625–26 (11th

  Cir. 1996); Bembenista v. United States, 866 F.2d 493, 498-99 (D.C. Cir. 1989) (finding that

  where a sexual assault claim was the only tort alleged in the plaintiff’s Standard Form 95s,

  although numerous medical records were attached to the administrative claim, failure to include

  allegations of medical malpractice in the administrative claim barred an FTCA claim of medical

  malpractice); Smith v. United States, 157 F. Supp.3d 32, 37-38 (D.D.C. 2016) (finding that the



                                                   37
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 41 of 45 PageID #: 534




  presentment requirement was not met with respect to a negligence claim where a plaintiff

  submitted aa Standard Form 95 alleging that federal employees committed intentional torts by

  forcing the plaintiff’s signature and assisting in stealing personal property, but then filed a

  complaint alleging that federal employees negligently served as witness to plaintiff’s

  testamentary acts); Ham v. United States, No. 07-29, 2008 WL 818197, *4 (W.D. Pa. March 26,

  2008) (finding that where a prisoner’s administrative claim focused on errors by two dentists,

  mentioning a third in passing, the prisoner could not move forward with a tort claim as to the

  conduct by the third dentist).

         Specifically, the First Circuit has confirmed that when an amended complaint exceeds the

  scope of the administrative claim, the claims that were not exhausted must be dismissed. See

  Dynamic, 221 F.3d at 40. In Dynamic, the plaintiffs filed an administrative claim alleging a

  number of claims against the government based on allegedly false and misleading statements

  made by government personnel. The administrative claim did not discuss an incident where,

  when the plaintiff confronted government personnel about the alleged misleading statements, he

  was forcibly removed from the premises. His original complaint also did not discuss this

  incident. However, in an amended complaint, the plaintiff added claims of false arrest and

  emotional distress stemming from the incident. The First Circuit affirmed the district court’s

  dismissal of these claims, because they had not been exhausted in plaintiff’s administrative

  claim. 221 F.3d at 36-37, 40-41; see also Munsill v. United States, 14 F. Supp.2d 214, 218

  (D.R.I. 1998) (disallowing a plaintiff, who had filed an administrative claim based on a failure to

  remove snow, to then pursue a claim of negligence based on failure to repair an eroded sidewalk

  or to disclose this condition).




                                                    38
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 42 of 45 PageID #: 535




          In this case, Plaintiff filed two administrative claims regarding the events of April 23,

  2015. His second administrative tort claim discusses medical issues is in the context of

  determining the alleged damages from April 23, 2015, stating: “the full extent of the damage,

  which resulted from the accident and subsequent assault by the U.S. Marshals, has yet to be fully

  diagnosed, as staff at The Federal Medical Center Devens seem unwilling to fully explore any

  pain, suffering or problems I have as a result of the aforementioned incidents.” (SOUF at ¶ 42;

  Exhibit 18 at p. 3). However, Plaintiff’s claim, which was addressed to the USMS and not the

  BOP, did not including an allegation of medical malpractice by Defendant Dhanji or Quinn.

  (SOUF at ¶ 43; Exhibit 18)6

          Further, Plaintiff has shown that he is very familiar with the requirements of the

  administrative process, but he has chosen not to submit an administrative tort claim regarding

  any actions by Defendants Dhanji or Quinn. In fact, Plaintiff has made a number of internal

  requests and complaints to BOP staff involving his medical treatment, his work assignment, and

  his bunk position. (See SAC at ¶ 68; SOUF at ¶¶ 34-36). However, Plaintiff has not submitted an

  administrative tort claim to BOP or USMS regarding the actions of Defendants Dhanji or Quinn.

  (SOUF at ¶¶ 39, 44; Decl. of C. Magnusson at ¶ 6; Decl of G. Auerbach at ¶ 7). For example, on

  November 21, 2015, Plaintiff submitted an inmate request to staff, complaining that Dr. Dhanji

  refused to examine him and indicating that he had threatened to file an administrative claim:

  “Once I informed him of my intention to file an administrative remedy, Dr. Danji said he would



  6
    In response to correspondence from the USMS’s Office of General Counsel requesting additional
  information regarding his tort claim, Plaintiff responded, “I am sure you will recall the very serious nature
  of my Tort Claim regarding the incident which occurred on April 23, 2015, and the injuries I sustained in
  relation to said incident, as well as the issue concerning my present and future medical care and
  treatment.” (SOUF at ¶¶ 45-46; Exhibit 19 at p. 1). Plaintiff did not seek to amend his administrative
  complaint to add medical negligence allegations in this correspondence.


                                                       39
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 43 of 45 PageID #: 536




  prescribe a pain medication and place me on call out to see the physical therapist.” (SOUF at ¶¶

  35-36; Exhibit 19 at p. 19). However, Plaintiff chose not to include allegations of medical

  negligence when he filed his administrative tort claim on September 27, 2016. (SOUF at ¶ 43;

  Exhibit 18).

         This is not a case where Plaintiff failed to recognize potential legal theories arising out of

  the incident alleged in his administrative tort claim. The administrative claims brought by

  Plaintiff against numerous federal defendants surrounded the events of April 23, 2015, and to the

  extent Plaintiff later referred to his medical care, it was in the context of describing the extent of

  his alleged damages from April 23rd, rather than raising a new claim for damages based on

  medical negligence. Plaintiff, though well aware of the administrative process for filing a claim,

  to the point of threatening that he might do so if he did not receive the specific medication he

  demanded, did not file such a claim. Thus, he did not exhaust his administrative remedies with

  respect to any FTCA claim based on medical negligence by Defendants Dhanji or Quinn,

  sovereign immunity is not waived with respect to this claim, there is no subject matter

  jurisdiction over this claim, and Claim 11 must be dismissed.

  VI.    CONCLUSION

         For all the above reasons, the claims against the Federal Defendants in this case (Claims

  1-4, 9-11) should be dismissed in their entirety.

                                                           Respectfully submitted,

                                                           BRENTON MOORE; ELDEN DASILVA;
                                                           JUSTIN CARVALHO; AL-KARIM
                                                           DHANJI, M.D.; KERRY QUINN; AND
                                                           UNITED STATES OF AMERICA

                                                           By Their Attorneys,

                                                           AARON L. WEISMAN


                                                      40
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 44 of 45 PageID #: 537




                                            United States Attorney

                                            /s/ Bethany N. Wong
                                            BETHANY N. WONG
                                            Assistant U.S. Attorney
                                            United States Attorney’s Office
                                            50 Kennedy Plaza, 8th Floor
                                            Providence, RI 02903
                                            (401) 709-5000
                                            (401) 709-5017 (fax)
                                            Email: bethany.wong@usdoj.gov




                                       41
Case 1:17-cv-00107-LM-AKJ Document 112 Filed 03/25/19 Page 45 of 45 PageID #: 538




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of March, 2019 I electronically filed the within
  Motion with the Clerk of the United States District Court for the District of Rhode Island using
  the CM/ECF System.

          The following participants have received notice electronically, and have been sent a copy
  of the digital exhibits via U.S. Mail:

         Matthew C. Reeber, Esq.
         Patrick J. McBurney, Esq.
         Pannone Lopes Devereaux & O’Gara LLC
         Northwoods Office Park
         1301 Atwood Avenue, Suite 215 N
         Johnston, RI 02919
         mreeber@pldolaw.com
         pmcburney@pldolaw.com

         Michael G. Sarli, Esq.
         Per C. Vaage, Esq.
         Gidley, Sarli & Murusak LLP
         One Turks Head Place
         Suite 900
         Providence, RI 02903
         mgs@gsm-law.com
         pcv@gsm-law.com


         A copy was sent via U.S. Mail to the following participants:

         Kormahyah Karmue
         09741-070
         Federal Medical Center – Devens
         P.O. Box 879
         Ayer, MA 01432



                                                       /s/ Bethany N. Wong
                                                       BETHANY N. WONG
                                                       Assistant U.S. Attorney




                                                  42
